                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


RAMONT LOWELL RICHARDSON, JR.,            )
                                          )
                    Plaintiff,            )
                                          )
           v.                             )         1:20CV777
                                          )
WELLPATH HEALTH CARE, et al.,             )
                                          )
                    Defendants.           )


                                        ORDER

      The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

March 8, 2021, was served on the parties in this action.                   (Docs.

4,   5.)        Plaintiff   filed   a    supplement       in   response   to   the

Recommendation.       (Doc. 6.)

      The court has reviewed the Recommendation and the supplement,

which      fails    to   correct    the         defects   identified      in   the

Recommendation. 1 The court therefore adopts the Magistrate Judge’s

Recommendation.



1   The supplement includes many conclusory allegations as to Defendant
Quashie.    To the extent the supplement includes non-conclusory
allegations, they reflect only a layman’s disagreement with a
professional’s judgment about proper pain management, not deliberate
indifference. As concerns Plaintiff’s lack of placement in a medical
unit and denial of a CT scan, allegations relating to such occurrences
fail to specifically attribute any inaction and knowledge of need for
action to Defendant Quashie (and, if they could be read to impliedly so
allege, do not allege factual matter showing that she had control over
those issues).    Finally, the allegations of “unlawful professional
judgement” sound in negligence, not deliberate indifference.




     Case 1:20-cv-00777-TDS-LPA Document 10 Filed 04/15/21 Page 1 of 2
     IT   IS   THEREFORE   ORDERED       that   Plaintiff’s   deliberate-

indifference claims against Defendants Kimbrough and Rhodes are

allowed to proceed but that the remainder of the claims in the

complaint are dismissed pursuant to 28 U.S.C. § 1915A for failing

to state a claim upon which relief may be granted.




                                  /s/   Thomas D. Schroeder
                               United States District Judge

April 15, 2021




                                     2



    Case 1:20-cv-00777-TDS-LPA Document 10 Filed 04/15/21 Page 2 of 2
